SOMERVILLE, J.
Tbe cases of Wilder & Co. v. Abernethy, 54 Ala. 644, and Pollak v. Graves, 72 Ala. 416, announce principles which are fatal to tbe right of tbe appellant, Mrs. Liddell, to support her claim to tbe one half interest in tbe stock of goods levied on under tbe execution in favor of tbe appellee against D. Liddell, tbe husband of tbe claimant.
Tbe entire stock of goods belonged to Rogers, and was sold to Crump, Young & Liddell, in January, 1887, for two thousand dollars, Liddell asserting that he was acting as *345agent for his wife. Five hundred dollars of the purchase money was paid in cash, having been advanced by Crump for the partnership, one third of which was charged on the books to “D. Liddell, agent.” The notes for the remainder of the purchase-money were signed by "W. B. Crump, A. Young, and “D. Liddell, agent”, and were paid from the profits of the business. No part of the wife’s money went into the property, except so much as was necessary to repay Crump the amount advanced by him, and this was paid after the levy in this case had been made. The husband repudiated all claim to the property. Young sold his one-third interest to Crump and “D. Liddell, agent”, and the business was carried on in their names, but Liddell claiming all the time to act for the claimant, his wife.
Under this state of facts, the property levied on belonged to the husband, D. Liddell, and not to the claimant, and it was accordingly liable to the satisfaction of Miller’s execution against him. — Kennon v. Dibble, 75 Ala. 351; Wilder v. Abernethy, supra. The word “agent” was a mere cZescripiio personal, and exerted no talismanic influence to put in the wife the title of property which in law and good conscience belonged to the husband. The purchase of the stock of goods in question was essentially a purchase on credit, the amount advanced in cash paying for no specific goods which could be identified as distinguishable from the remainder of the stock, and all the goods being in one commingled mass.
On the authority of the cases above cited, the judgment must be affirmed.